PUBLISH
                      IN THE UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ____________________________

                                        No. 93-9382
                              ____________________________
                           D.C. Docket No. CR 93-31-MAC (WDO)


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

       versus


GARY FROST, MAJOR,
GEORGE JOHNSON,

                                                          Defendants-Appellants.

                             _____________________________

                         Appeals from the United States District Court
                             for the Middle District of Georgia
                           _______________________________

                                       (April 23, 1998)


       ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before HATCHETT, Chief Judge, and HENDERSON, Senior Circuit Judge, and
YOUNG*, Senior District Judge.




__________________________________
*Honorable George C. Young, Senior U. S. District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      This case is before the Court on remand from the United States Supreme

Court for further consideration of its earlier opinion in light of Joyce Johnson v.

United States, 117 S. Ct. 1544 (1997).



                                  BACKGROUND



      A five count superseding indictment was filed on May 23, 1993, charging

George Johnson, Gary Frost, and Edward Wayne Martin, in Count One with

attempting to obstruct, delay and affect commerce, in violation of 18 U.S.C.

Section 1951 (the Hobbs Act); in Count Two with conspiracy to extort a thing of

value by mailing a threatening communication, in violation of 18 U.S.C. Section

876; and in Count Three with the substantive offense of extortion. In Count Four,

Edward Martin, and in Count Five, George Johnson, were also charged with

making false statements before a federal grand jury in violation of 18 U.S.C.

Section 1623.    The jury returned a verdict of guilty on all counts.

      In its opinion dated August 25, 1995, (61 F.3d 1518) this Court affirmed the

convictions but reversed and remanded the sentences. That opinion was later

modified on March 19, 1996 (77 F.3d 1319) holding that the evidence was



insufficient to support Hobbs Act jurisdiction allegations contained in Count One


                                          2
of the indictment.

      George Johnson and Gary Frost then filed a petition for writ of certiorari to

the Supreme Court. Edward Martin did not join in that petition. Appellant

Johnson contended this Court erred in failing to apply United States v. Gaudin,

115 S. Ct. 2310 (1995) to his conviction under Count 5 even though Gaudin was

decided after the trial but before this Court had decided his appeal.



                                            FACTS



      The evidence at trial showed that Edward Martin was elected Mayor of the

town of Warner Robins, Georgia in 1988. Appellant George Johnson was the

Police Chief of Warner Robins and Appellant Gary Frost was a police department

Major in charge of the patrol and criminal investigative divisions. As Mayor,

Martin supervised Johnson; as Police Chief, Johnson supervised Frost. All three

Defendants, Martin, Johnson and Frost, were accused of conspiring to mail a

videotape and a note to William Douglas, a twelve-year member of the Warner

Robins City Council, for the purpose of causing Douglas to resign from the City

Council.1

      After taking office as Mayor, disputes arose between Martin and city

      1
        The videotape showed Douglas, a married man, in a car with a
      woman who was not his wife. Douglas was meeting with the
      woman on federal property when, unbeknownst to Douglas, the
      tape was made.

                                                3
council members as to the manner in which Warner Robins should be run.2

Douglas drafted -- and the council passed -- several ordinances which reduced

the Mayor’s spending authority. On April 22, 1991, four months after Douglas

had sponsored the ordinances, he received a package through the mail which

contained a videotape and an anonymous handwritten note which stated that the

videotape would be given to the Mayor and Douglas’ wife unless Douglas

resigned immediately from the city council. On that particular date Douglas did

not resign from the council, nor did he mention the tape and note to anyone. He

testified at trial that he simply secured the tape and note in a plastic grocery bag

and stashed them in his attic and didn’t mention the matter to anyone.

      Douglas further testified that on May 1, 1991, he received a call from Mayor

Martin who wanted to meet with him. When he got to the Mayor’s office, Martin

told him that he had received a videotape in the mail which showed Douglas in a

compromising position with a woman who was not his wife, that it looked pretty

bad and that as Mayor he was going to have to take it to the council. Douglas

then said that he would tell the council about it himself.

      That same evening, following a regularly scheduled council work session,

Douglas requested a closed executive session to discuss a personal matter.

During that closed meeting he told the council members and the city attorney


      2
       In addition, there was testimony that “rumors” were being
      circulated to the effect that Douglas was considering running
      for the office of mayor in the next election.

                                                  4
about the videotape, the note, and his relationship with another woman. He

explained that the note demanded his resignation or that copies would be

provided to his wife and the Mayor. He also told them that the Mayor had already

received a copy of the videotape. Douglas did not resign his council seat.

      Appellants Frost and Johnson did not dispute that the videotape had been

made on April 16, 1991, at the direction of Johnson and with Frost’s participation,

using a video camera owned by the Warner Robins Police Department.

Testimony at trial established that Johnson had two copies of the videotape made

on the same day the videotape was filmed; later that day, Frost and Johnson

assembled in Martin’s office to view one copy of the tape, which was left with

Martin after the viewing. Testimony further revealed that two additional copies of

the video were made a few days later.

      Expert testimony at trial showed that the copy of the tape sent to Douglas

was a “first generation” copy, i.e., one made directly from an original tape. The

evidence reflected that, as of April 19, 1991, the day the tape was mailed to

Douglas, three additional copies of the tape existed, in addition to the 8 mm tape

which was used when the incident actually occurred.. The original tape was in

the possession of Johnson; the three copies consisted of a copy that Johnson

had and which he later gave to Kathy Woodham, his former secretary; a copy

given to Wiley Bowman, the Director of Public Works for Warner Robins, who had

participated in the surveillance of Douglas; and a copy given to Martin on April 16,

                                         5
1991.



                                    DISCUSSION

        In determining the extent of this Court’s review on remand it is necessary to

determine to which appellants and counts Joyce Johnson v. United States, 117
S. Ct. 1544 (1997) applies. In the Joyce Johnson case, the Supreme Court held

that materiality is an element of an offense under 18 U.S.C. Section 1623 and

that Gaudin dictates that materiality be decided by the jury. In these appeals, the

only counts of conviction that relate to false statements or perjury are Counts 4

and 5, the perjury charges under Section 1623 against Martin and Johnson,

respectively.

        While Martin was charged with and convicted of perjury in Count 4, he

appealed only his sentence and did not join in the petition for certiorari. He is

therefore precluded from challenging his conviction for perjury on the basis of the

Joyce Johnson case.

        As appellant Frost was not charged with or convicted of perjury, his

conviction on Counts 2 and 3 are not involved in the remand pursuant to the

Joyce Johnson case.

        That leaves remaining only the issue of whether the trial court’s failure to

have the jury determine materiality in George Johnson’s trial on Count Five

requires noticing pursuant to Rule 52(b) of the Federal Rules of Criminal

                                           6
Procedure.

      At the time of trial, Appellant Johnson did not object to the trial court’s

determining the issue of materiality, recognizing that that procedure was in

accord with then current law. However, Appellant Johnson did object to the trial

court’s determination that materiality had been proven by the government.           In

United States v. Olano, 507 U.S. 725 (1993), the Supreme Court noted that “no

procedural principle is more familiar to this Court than that a constitutional right,

or a right of any other sort, may be forfeited in criminal as well as civil cases by

the failure to make timely assertion of the right before a tribunal having

jurisdiction to determine it.”   However, the Olano Court also reaffirmed that a

court may take notice of an error pursuant to Rule 52(b) of the Federal Rules of

Criminal Procedure, which reads:

             “(b) Plain Error. Plain error or defects affecting substantial
      rights may be noticed although they were not brought to the
      attention of the court.”


      In Joyce Johnson the Supreme Court stated:


             “. . . before an appellate court can correct
             an error not raised at trial, there must be
             (1) “error,” (2) that is “plain,” and (3) that
             “affect[s] substantial rights.” Olano, 507 U.S. at
             732. If all three conditions are met, an appellate
             court may then exercise             its discretion to notice a
             forfeited error, but only if (4) the error “ ‘ “ seriously
             affect[s] the fairness, integrity, or public reputation
             of judicial proceedings.” ‘ ” Ibid. (quoting

                                            7
                 United States v. Young, 470 U.S. at 15, in turn
                 quoting United States v. Atkinson, 297 U.S. 157,
                 160 (1936)).” Joyce Johnson at 727.



        The Government has conceded that in this case, as to Appellant Johnson’s

claim under Count 5, there was “error” under Gaudin, which satisfied the first

condition of Joyce Johnson and Olano, and that the error was “plain error” under

Gaudin, satisfying the second condition.

        As to the requirement that the error “affected substantial rights” the issue is

not as clear. Joyce Johnson reaffirmed a necessity that the error fit within a

limited class of cases in which the Supreme Court has already determined that

there is a “structural error” affecting the framework within which the trial proceeds,

rather than simply an error in the trial process itself.3                 The Court went on to

specifically note that the failure to submit materiality to the jury “can just as easily

be analogized to improperly instructing the jury on an element of the offense, . . .

an error which is subject to harmless-error analysis, as it can be to failing to give

a proper reasonable-doubt instruction altogether.” Id. at 1550.

        Even assuming that the failure to submit materiality to the jury affected

        3
          "A ‘structural’ error, we explained in Arizona v. Fulminante, is a ‘defect affecting the framework
within which the trial proceeds, rather than simply an error in the trial process itself,’ 499 U.S., at 310. We
have found structural errors only in a very limited class of cases: See Gideon v. Wainwright, 372 U.S. 335
(1963) (a total deprivation of the right to counsel); Tumey v. Ohio, 273 U.S. 510 (1927) (lack of an
impartial trial judge); Vasquez v. Hillery, 474 U.S. 254 (1986) (unlawful exclusion of grand jurors of
defendant’s race); McKaskle v. Wiggins. 465 U.S. 168 (1984) (the right to self-representation at trial);
Waller v. Georgia, 467 U.S. 39 (1984) (the right to a public trial); Sullivan v. Louisiana, 508 U.S. 275
(1993) (erroneous reasonable-doubt instruction to jury)”. Joyce Johnson v. United States, 117 S. Ct. at
1549-50.

                                                       8
substantial rights, this case does not meet the final requirement of Joyce Johnson

and Olano. In Joyce Johnson, the Supreme Court concluded that the forfeited

error did not seriously affect the fairness, integrity, or public reputation of judicial

proceedings because the evidence supporting materiality was overwhelming at

trial. Id.

       In this case the evidence supporting the materiality of Appellant Johnson’s

testimony was overwhelming as well. The number of copies of the tape, and their

disposition, was material to the investigation of any conspiracy and Johnson’s

involvement in it concerning the mailing of the tape to councilman William

Douglas and the extortion plot. It was therefore material for the grand jury to

ascertain if Johnson had a copy of the tape and whether he had permitted

anyone else to view that tape.

       The record shows that Johnson testified to the grand jury that he did not

know what had happened to his copy of the tape and that he had not allowed any

other person other than his wife to view it.

       Count Five of the superseding indictment in this case charged as follows:


             “That on or about January 22, 1993, in the Macon Division
             of the Middle District of Georgia, and elsewhere within the
             jurisdiction of this court,
                                   GEORGE JOHNSON,
             defendant herein, having duly taken an oath to tell the truth in
             a proceeding before a grand jury of the United States in the
             Middle District of Georgia, did willfully and knowingly and
             contra to said oath, state material matters which he did not

                                            9
believe to be true, that is to say:
       1. At the time and place aforesaid, defendant GEORGE
JOHNSON appeared before a grand jury of the United States
and was placed under an oath to tell the truth.
       2. At the time and place aforesaid in paragraph 1
herein, it was also material to the proceeding for the grand
jury of the United States to determine if the defendant,
GEORGE JOHNSON, had in his possession a copy of a
videotape depicting William Douglas together with a
female not his wife;
       3. At the time and place aforesaid in paragraph
1 herein, it was also material to the proceeding for the
grand jury of the United States to determine if the
defendant, GEORGE JOHNSON, had allowed anyone
other than himself to view the videotape in his possession
depicting William Douglas together with a female not
his wife;
       4. At the time and place aforesaid in paragraph
1 herein, defendant GEORGE JOHNSON, appeared as
a witness before the grand jury, and then and there
being under oath to tell the truth, testified falsely with
respect to material matters as follows, such
statements by the defendant being made in response
to questions put to him by a duly authorized Assistant
United States Attorney:

      Q. First, there was a copy for the
      Mayor. Then there was a copy for Wiley

      Bowman. Then there was a second copy
      for the Mayor.

      A. Right.

      Q. And then you got a copy?

      A. Four total tapes.

      Q. You got the standard size copy?

      A. Yes, Ma’am.

                             10
      Q. And where is that?

      A. I don’t know.

      Q. What happened to it?

      A. I took the tape home and showed
      Jackie, my wife, and had her review it.

      Q. Why?

      A. I wanted her opinion, too. I wanted
      to see if she saw what I saw or what she didn’t
      see. In fact, she reviewed the entire file
      with me. I think I left it at the house, and there
      is about 50 tapes at the house. I’ve been through
      all my tapes at the house. I’ve been through all
      my tapes at the office. And to be quite honest
      with you, I think that perhaps Mark or Jeff --

      Q. Those are your sons?

      A. Yes. -- taped over it. I mean, I have looked
      every place, and if you care to call Jackie at
      Robins Air Force Base, you can certainly do that
      because she did review it, and I asked her to
      review it . . .

      Q. Other than you wife, Jackie, have you shown
      the video to anyone else?

      A. No, Ma’am. . .

       5. At the time and place aforesaid in paragraph 1 herein,
defendant GEORGE JOHNSON while under oath to tell the
truth testified falsely with respect to material matters as follows,

such statements being made by the defendant in response to
questions put to him by a grand juror:

      THE WITNESS: Yes, sir. I cannot find the tape that I had. . . .

                             11
                   THE WITNESS: I don’t know. I took it home. I reviewed it.
                   I let Jackie look at it. I didn’t send it to anyone. If you
                   want to talk to Jackie, you can certainly feel free to do
                   that.

                   6. The aforesaid testimony of defendant, GEORGE
            JOHNSON, as he then and there well knew and believed,
            was not true, in that GEORGE JOHNSON had given the copy
            of the above-mentioned videotape in his possession to an
            individual not associated with the police department for
            that individual’s viewing, all in violation of 18 USC Section
            1623.”


      The evidence at trial sufficiently proved that at the time Appellant Johnson

gave those answers before the grand jury that he knew them to be untrue

because he had given a copy of the videotape to an individual named Kathy

Woodham. The evidence showed that Kathy Woodham had been a former

secretary to George Johnson but that at the time Johnson gave her a copy of the

tape in 1991 she no longer worked for the police department and no longer lived

in Warner Robins. Kathy Woodham testified at trial that George Johnson had

given her a copy of the videotape sometime before August of 1991 and asked her

to give him a photographic opinion. She further testified that she kept the

videotape until March 1993, after Johnson’s grand jury testimony, and that her

husband actually mailed the tape to Johnson.     That tape was later recovered

from Johnson’s office at the Police Department during the execution of a search

warrant.


                                        12
      As was observed in Joyce Johnson, Appellant Johnson has presented no

convincing argument that the false statement for which he was convicted, i.e.,

lying under oath about persons to whom he had provided copies of the videotape,

was somehow not material to the grand jury investigation as is provided in Joyce

Johnson. The record does not provide a basis for concluding that the error

seriously affected the fairness, integrity, or public reputation of any judicial

proceeding and no miscarriage of justice will result by this Court declining to

notice error under Rule 52(b).



                                    CONCLUSION



      In accordance with the reasons set forth above, the convictions of

Appellants Frost and Johnson are AFFIRMED.




                                           13